PER CURIAM.
Sanford Martin Rucker, Jr., seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of ap-pealability and dismiss the appeal on the reasoning of the district court. See United States v. Rucker, Nos. CR-99-110; CA-01-557-1 (M.D.N.C. Dec. 19, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.